E   L%YTCBECNEY          GENERAL
                      O)F     -XAS
                   ArrwTrN. TEXAR     78711



                   February 25, 1969

Honorable J. W. Edgar           Opinion No.   M-344
Commissioner of Education
Texas Education Agency          Re:   Territorial limits of
201 East 11th Street                  the Burnet Independent
Austin, Texas 78701                   School District
Dear Dr. Edgar:
     In your recent request for an official opinion from
this Department you have submitted the following facts:

          1. Burnet Independent School District
     is a county-line school district having terri-
     tory in Burnet and Llano counties. Briggs
     Independent School District is also a county-
     line school district having territory in Burnet
     and Williamson Counties.

         2.  On August 16, 1968, the Burnet County
    Board of School Trustees annexed the Brlggs
    Independent School District to Burnet Indepen-
    dent School District pursuant to the provfslons
    of Article 2922a, Vernon's Civil Statutes.

          3. On August 20, 1968, the Board of Trustees
     of the Brlggs Independent School District appealed
     the order of the Burnet County Board to the Commls~s-
     loner of Education as authorized by Article 2686
     Vernon's Civil Statutes, By order of September 17,
     1968, the Commfssioner of Education sustained the
     action of the Burnet County board, The Commissioner's
     order was not appealed.
          4. The Llano County Board of School Trustees
     approved the annexation by the Burnet County board
     on August 23, 1968.

          5. The Williamson County Board of School
     Trustees ,refusedto approve the annexa%ion of
     Briggs Independent School Dfstrict to the Burnet


                            1099-
Honorable J, W. Edgar, page 2      (M-344)


     Independent School District. The refusal to
     approve the annexation was appealed to the
     Commissioner of Education by the Burnet
     County board. The Commissioner of Education
     ruled that the annexation was valid under
     Article 2922a, and no appeal was perfected
     from this order; that the refusal of the
     School Trustees of Williamson County con-
     stituted an abuse of discretion,
     From the facts submitted, it appears that the annex-
ation is authorized by virtue of the provisions of Article
2922a-29221, Vernon's Civil Statutes.- See also State v.
School of Trustees of Shelby County 150 Tex. 238m
S.W.2d 777 (1951).  Parties who are'aggrieved by acts of
County Boards of School Trustees may appeal to the Co-
mmissioner of Education and through the judicial system.
Article 2686, V.C.S., Cook v. %ill   163 Tex. 49 352
S.W.2d 258 (1961). irnderthe sulemitted facts. ail parties
who were aggrieved by the actions of the various boards
elected to appeal to the Commissioner of Education, who
upheld the annexation of Briggs Independent School District
to the Burnet Independent School District. No appeals
were perfected from the orders of the Commissioner, and
we accordingly hold that the annexation is valid.
     In view of the foregoing,,the holdings in such cases
as County School Trustees v. Leon Independent School Dis-
trict 336 S.W.2d 809 (Tex. Clv. App. 1960, no writ)    1
in 32b S.W.2d 928 (Tex. Civ. App. 1959, no writ) and'Lzri:a
Ind. Sch. Dist. v. Rosenthal Com.Sch. Dist, 4,2E S.W.2d
491 (Tex. Civ. App. 1967, error ref. n.r.e.j, with which
you are concerned, are not applicable to the factual sit-
uation here presented, and the law to be applied t,hereto.
In that line of cases, no action of concurrence of the
proposed annexation had been taken by the trustees of one
of the school districts affected. Consequently the orders
of annexation and transfer were invalid. In the situation
now before us, the non-concurrence of the Williamson County
Board of School Trustees was appealed and the Commissioner
of Education reversed the action and ordered concurrence.
This became final when no appeal was taken therefrom. In-
sofar as the Williamson County Board had the right to re-
fuse concurrence, the State Commissioner was empowered to
substitute its order of concurrence in lieu thereof upon
finding an abuse of discretion by the Williamson County
Board. This was one of the holdings in the Rosent,hal
case, supra,
                          1700-,
Honorable J. W, Edgar,    Pam 3    (M-344)


                         SUUWARY
             The annexationof Brigge Independent.School
        District by the Burnet IndependentSchool District
        viavalid.




                                        RD C. MARTIN
                                           ffeneralof Texas
Prepared by John W. Fainter, Jr.
Aselatant Attorney (lenera
APPROVED:
0 PINION COMMITTEE
Kerns Taylor, Chairmen
George Kelton, Vice-Chairman
Rick Fisher
Houghton Brownlee
Jack Sparks
Jamea Quick
W. V. Oeppert
STAFF LEQAL ASSISTANT




                          -1701-